Citation Nr: 0516062	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  95-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right inguinal hernia, to include as secondary to service-
connected residuals of a left inguinal hernia.  

2.  Entitlement to a compensable rating for a left inguinal 
hernia.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his stepdaughter





ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of a right inguinal hernia.  In September 1999, the 
Board, in pertinent part, remanded the issue of service 
connection for residuals of a right inguinal hernia for 
further development and adjudicative action.

In a January 2000 supplemental statement of the case, the RO 
denied a compensable rating for residuals of a left inguinal 
hernia.  In April 2000, the Board, in pertinent part, 
remanded the issues of service connection for residuals of a 
right inguinal hernia and a compensable rating for residuals 
of a left inguinal hernia for further development and 
adjudicative action.  

In June 2003, the Board again remanded the issues of service 
connection for residuals of a right inguinal hernia and a 
compensable rating for residuals of a left inguinal hernia 
for further development, due process requirements and 
adjudicative action.  That action has been completed, and the 
case is again before the Board for appellate review.  

As noted in the prior remands, the veteran indicated in a 
January 1999 statement that an unspecified disorder of the 
groin, scrotum and testes and his bilateral hydroceles should 
all be service connected.  Statements of the veteran 
submitted in July and December 2000 reflect that he wants to 
reopen his claim of service connection for a left upper 
extremity disability.  In a December 2001 statement, he 



also requested an increased rating for his service-connected 
eye disorders (service connection is in effect for residuals 
of a shell fragment wound to the left upper eyelid and 
resultant decreased vision in the left eye).  These matters 
are again referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's right inguinal hernia has not been shown to 
be related to his active service or to his service-connected 
left inguinal hernia.

2.  The veteran's residuals of left inguinal hernia consist 
of mild to moderate tenderness along the left inguinal region 
without evidence of hernia.  The scar is well-healed, not 
functionally limiting or disfiguring, not poorly nourished or 
subject to repeated ulceration, not tender and painful on 
objective demonstration, and not unstable with frequent loss 
of skin over the scar, or demonstrably painful on 
examination; it does not measure 144 square inches or 
greater.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
residuals of a right inguinal hernia.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).

2.  The criteria for an increased (compensable) evaluation 
for residuals of a left inguinal hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
4.118, Diagnostic Codes 7338, 7800-7805 (2001, 2002 & 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of the 
discussions in the January and November 2000, December 2001, 
and June 2004 supplemental statements of the case, numerous 
development letters from the RO, prior Board remands, as well 
as a letter from the RO to the appellant dated in August 
2003.  Adequate notice was not provided prior to the initial 
RO adjudication of his claims, as these occurred prior to the 
passage of the VCAA.  Any defect in this regard is harmless 
error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  All 
evidence submitted by the appellant has been fully considered 
by the RO, including in the supplemental statement of the 
case (SSOC) issued in June 2004.  There is simply no 
indication that disposition of his claims would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  He sent 
evidence in September 2003 in response to the August 2003 
letter indicating that it was all the evidence he had 
regarding the issues on appeal.  Moreover, as the regulations 
addressing potentially relevant rating criteria changed 
during the appeal period, the Board informed the veteran of 
the changes by letter dated in December 2002.  He was also 
provided a copy of the changes and provided an appropriate 
time to respond.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, VA obtained VA records including those from the 
Los Angeles Outpatient Clinic dated through March 2002 and 
the Medical Center in Long Beach dated through April 2003, as 
well as service medical records.  

After a review of the record in this case, the Board finds no 
indication of any additional pertinent, outstanding private 
medical evidence specifically identified by the veteran, nor 
is there any indication that additional outstanding Federal 
department or agency records exist that should be requested 
in connection with the claim adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  Also, the veteran and his 
stepdaughter provided testimony at a hearing at the RO in 
October 1997.  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  In this case, the veteran underwent several 
examinations with medical opinions, as discussed below, and 
there is sufficient medical evidence for VA to make a 
decision.  Additionally, the evidentiary record does not show 
that the a right inguinal hernia was associated with an 
established event, injury, or disease in service or was 
otherwise associated with military service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, no further 
assistance is required.




II.  Facts

The veteran seeks service connection for right inguinal 
hernia and an increased rating for residuals of his service-
connected left inguinal hernia.  Service connection was 
established for left inguinal herniorrhaphy scar in December 
1948, with a noncompensable rating assigned from October 
1948.  

Records from the Office of the Surgeon General (SGO) reveal 
that the veteran was injured in combat in July 1944.  He had 
wounds of the inguinal region and groin.

Service medical records show no treatment for a right 
inguinal hernia.  The veteran underwent surgery to repair a 
left inguinal hernia in July and October 1943.  He also 
suffered an injury to the left inguinal region in July 1944 
during combat, as indicated by the SGO record.  Separation 
examination in October 1945 revealed no hernia.  

The first evidence relating to a right inguinal hernia is 
shown in VA outpatient reports of March 1994, fifty years 
after service.  Post-service medical records include a VA 
hospital record dated in September 1994 showing an admitting 
and discharge diagnosis of right inguinal hernia, 
hypertension and coronary artery disease.  The right side 
bulge extended into the scrotum but was manually reducible.  
He was hospitalized at VA again in April 1996 with the same 
three discharge diagnoses.  Right inguinal hernia repair was 
accomplished during the hospitalization.  It was noted that 
the veteran had left inguinal hernia repaired twice in the 
past.  

In a statement dated in March 1997, the veteran's primary 
care VA staff physician wrote that although the veteran had 
heart disease, his main disability that restricted his 
ambulation was bilateral inguinal hernia.  In a statement 
dated in September 1997, a VA urologist reported that he 
examined the veteran in April 1997 and found him to have two 
very large hydroceles which caused a great deal of 
discomfort.  In view of the veteran's severe cardiac problem, 
the doctor felt any surgical intervention was not advised.  
The urologist concluded that the veteran was totally disabled 
due to his serious medical problems.  

In an August 1997 examination report, Dr. Durand noted that 
no hernias were appreciated.  He stated that there was a 
history of a groin injury during service.

At a hearing at the RO in October 1997, the veteran and his 
step-daughter testified that the veteran's VA treating 
physician indicated that the left-sided hernia caused the 
hernia on the right side.

In November 1997, the veteran was again hospitalized at VA 
for chest pains.  Enlarged tender testes were noted.  The 
discharge diagnoses included inguinal hernia versus 
hydrocele.  

The veteran underwent VA urological examination in March 
1998, with a focus on testicular pain.  Examination revealed 
bilateral inguinal scars which were not hypertrophied or 
tender on palpation.  The pubic area was tender on palpation.  
The scrotum was within normal limits but was noted to be 
enlarged, tender and filled with flaccid fluid.  The 
testicles were normal.  He reported that he wore two pair of 
underwear to support his testicles.  The pertinent diagnosis 
was hydrocele.  

The veteran underwent VA urological examination in May 1998.  
Examination and x-rays yielded diagnoses of hemiscrotal 
masses, unclear if these were recurrence of hernia versus 
hydrocele, and erectile dysfunction.  Bilateral echogram of 
the scrotum yielded finding of bilateral hydrocele, more on 
the left.  

Private medial records from Whittier Hospital Medical Center 
show hydrocele in July 1999.  

VA treatment records dated from August 1997 to May 2000 show 
no treatment for the hernia.  

The veteran underwent additional VA examination in January 
2000.  He reported chronic testicle pain after hernia repair.  
The examiner found no hernias, but did note bilateral 
hydroceles that were not significantly large.  No 
relationship was noted between the hydroceles and the 
hernias.  The examiner stated that the hydroceles were not 
related to the hernia and did not represent recurrent 
hernias.

The veteran underwent an additional VA examination in 
February 2001.  He reportedly controlled pain in the inguinal 
region with VA prescribed pain medication.  Examination 
revealed no visible herniorrhaphy scars appreciated.  There 
was no evidence of hernia.  There was tenderness to palpation 
in the bilateral inguinal regions, left worse than right.  In 
December 2002, the examiner who evaluated the veteran in 
February 2001 sent an addendum.  In it, she clarified that 
there was a typographical error in the February 2001 report, 
and that it was her opinion that it was less than likely that 
the right hernia was related to the left hernia which 
occurred 50 years earlier.  She also noted that there was no 
evidence to show that there was worsening of the right 
inguinal hernia by residuals of the left inguinal hernia and 
that there was no hernia present on the left or right.  

At a February 2002 primary care visit, the veteran complained 
of tenderness to touch in the groin area, including over the 
hernia scars.  Vicodin was given for pain.  

An echogram dated in August 2003 revealed bilateral large 
separated hydroceles and a left epididymal cyst.  

The veteran was afforded an additional VA examination in 
February 2004.  The claims folder was reviewed.  He 
complained of left inguinal pain, worse with prolonged 
sitting or walking.  He denied wearing a truss or belt.  The 
skin showed a left inguinal scar 14 cm long and .3 cm. wide.  
It was non-tender, not disfiguring, non-adherent, and without 
instability, ulceration, tissue loss or keloid.  It was 
hyperpigmented with abnormal texture without limitation of 
motion.  The abdomen revealed mild to moderate tenderness 
along the left inguinal region without evidence of hernia.  
There was absent ventral and femoral hernia.  The diagnosis 
was left inguinal hernia, status post herniorrhaphy, 
unchanged with residual pain.  

An addendum to the report reflects the examiner's opinion 
that the manifestation of the left inguinal hernia is pain.  
As there was no evidence of left hernia recurrence, the 
examiner stated that questions regarding whether the left 
inguinal hernia was (a) small, reducible, or without true 
hernia protrusion; (b) not operated but remediable; (c) 
postoperative recurrent, readily reducible and well supported 
by truss or belt; (d) small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible; or (e) large, postoperative recurrent, not 
well supported under ordinary conditions and not readily 
reducible, and considered inoperable, were not applicable.  

The examiner explained the left hernia scar was not deep with 
underlying tissue damage, not superficial, not limiting, not 
painful or tender on objective demonstration, not poorly 
nourished with repeated ulcerations, not unstable with 
frequent loss of skin covering, and not limiting of any 
function.  


III.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The preponderance of the evidence is against the claim for 
service connection for a right inguinal hernia on a direct 
basis.  The Board concedes that the veteran sustained an 
injury to the groin during service.  See 38 U.S.C.A. 
§ 1154(b).  He was treated for a left inguinal hernia during 
service; however, there were no complaints or findings of a 
right inguinal hernia.  On separation examination in 1945, 
the examiner noted that no hernia was present.  The veteran 
was first diagnosed as having a right inguinal hernia in 
March 1994, more than 50 years following his separation from 
service.  There is no competent medical evidence of record 
relating the post-service right inguinal hernia to any in-
service disease or injury.  

The presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses only the question of whether a particular disease 
or injury occurred in service, that is, what happened then, 
and does not address the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Thus, this provision 
does not presumptively establish service connection for a 
combat veteran; rather, it relaxes the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); see also Wade 
v. West, 11 Vet. App. 302 (1998); Velez v. West, 11 Vet. App. 
148 (1998).

Additionally, the Board finds as fact that the veteran is 
service connected for a left inguinal hernia.  However, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right inguinal hernia as 
secondary to the service-connected left inguinal hernia.  
There is no competent medical evidence of record relating the 
right inguinal hernia to the service-connected left inguinal 
hernia.  Instead, the VA examiner in  February 2001 stated 
that the right inguinal hernia was less likely than not 
related to the left inguinal hernia and that there was no 
evidence to show that there was worsening of the right 
inguinal hernia by residuals of the left inguinal hernia.

The Board has also considered the veteran's and his 
stepdaughter's statements that doctors told them that there 
was a relationship between the right inguinal hernia and the 
left inguinal hernia.  However, "hearsay medical evidence" 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While the veteran 
and his stepdaughter have related the veteran's right 
inguinal hernia to his active service and/or his left 
inguinal hernia, they are not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right inguinal hernia on both a direct and 
secondary basis.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.


V.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities (2004), 
including the rating criteria for evaluating skin 
disabilities (which includes scars).  See 67 Fed. Reg. 49596 
(July 31, 2002) [effective August 30, 2002], and digestive 
system disabilities, See 66 Fed. Reg. 29488 (May 31, 2001) 
[effective July 2, 2001].  However, the ratings with regard 
to the inguinal hernia have not been substantively changed.  

The veteran's service-connected left inguinal hernia 
residuals are currently rated under Diagnostic Code 7338, 
which provides that a large, postoperative recurrent inguinal 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable, is rated at 60 
percent.  In case of a small postoperative inguinal hernia, 
unoperated irremediable hernia, not well supported by truss, 
or not readily reducible, is rated at 30 percent.  A 
postoperative recurrent readily reducible inguinal hernia 
well supported by truss or belt is rated at 10 percent.  A 
not operated but remediable inguinal hernia or one which is 
small, reducible or without true hernia protrusion is 
noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7338 
(2004).  

Clearly, the veteran's left inguinal hernia does not meet the 
criteria for a compensable rating.  Although postoperative, a 
left inguinal hernia was not present on VA examinations in 
January 2000, February 2001, and February 2004; thus, it was 
not recurrent, readily reducible, or supported by truss or 
belt.  Therefore, a 10 percent rating is not warranted.  

The Board will also consider scarring as a residual of the 
left inguinal hernia.  Except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 38 C.F.R. § 
4.25.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
The Court has interpreted 38 U.S.C.A. § 1155 as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.  

Because the relevant rating criteria for scars changed during 
the pendency of the veteran's appeal, the question arises as 
to which set of rating criteria applies.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  VAOPGCPREC 7-2003.

For the reasons and bases set forth below, the Board finds 
that the veteran is not entitled to a compensable rating for 
postoperative hernia scar under either criteria, the old or 
the new.  The veteran's left inguinal scar is not shown to be 
disfiguring, not being located on the head face or neck or 
any exposed area of the body.  38 C.F.R. § 4.118, Code 7800 
(effective prior to August 30, 2002).  Also, there is no 
indication that scar is poorly nourished, subject to repeated 
ulceration, tender and painful on objective demonstration, or 
productive of limitation of function in the affected part.  
38 C.F.R. § 4.118, Codes 7803, 7804 and 7805 (effective prior 
to August 30, 2002).  The VA examiner in February 2004 
specifically stated that the scar was not painful or tender 
on objective demonstration, not poorly nourished with 
repeated ulcerations, and not limiting of any function.  

Moreover, the record does not support a compensable rating 
under the new criteria.  Due to the location, the 
postoperative scar is not disfiguring.  Consequently, 
entitlement to a compensable rating under 38 C.F.R. § 4.118, 
Code 7800 is not warranted.  The scar is not deep, not shown 
to cause limitation of motion, and not shown to cover an area 
of 6 square inches or greater.  Rather, the scar is 14 cm. 
long and .3 cm. wide.  The VA examiner in February 2004 
specifically stated that it was not deep and without 
limitation of motion.  Thus, the criteria for a compensable 
rating under the provisions of 38 C.F.R. § 4.118, Code 7801 
are not satisfied.  

In addition, the veteran is not shown to have superficial 
scars measuring 144 square inches or greater to warrant a 
compensable rating under 38 C.F.R. § 4.118, Code 7802.  
Again, the scar is 14 cm. long and .3 cm. wide.  Finally, the 
postoperative scar is not shown to be unstable with frequent 
loss of skin over the scar, or demonstrably painful on 
examination.  In February 2004, the VA examiner found that it 
was not painful or tender on objective demonstration and not 
unstable.  The veteran's contentions that the scar is painful 
have been noted; however, the Board finds that the history 
given by the veteran of no pain on examination and objective 
medical evidence, to be more credible than the contention of 
pain made in connection with his claim for increased 
benefits.

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  In the veteran's case, the criteria for a 
compensable rating have not been satisfied.

Uncontroverted competent medical evidence in the form of the 
addendum to the February 2004 examination reveals no 
manifestations which would warrant a compensable scar rating.  
The objective medical findings reflect that a separate, 
compensable rating for the scar is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2004).  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a higher rating for his 
residuals of left inguinal hernia.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2004).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected disorders, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The VA examination 
findings persuasively demonstrate that the schedular rating 
assigned is adequate in this case.  The veteran has indicated 
that he is retired, and that while he does have pain in the 
inguinal area, he is not precluded from performing routine 
daily tasks.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

Service connection for residuals of right inguinal hernia is 
denied.  

A compensable evaluation for residuals of left inguinal 
hernia is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


